Citation Nr: 1624400	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disability, based on surgical treatment received at the Department of Veterans Affairs (VA) Medical Center (MC) in Philadelphia, Pennsylvania, in June 1988 and March 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A notice of disagreement was received in June 2004, a statement of the case was issued in January 2009, and a substantive appeal was received in February 2009.

In his June 2012 substantive appeal, the Veteran requested a hearing at his local RO before a Member of the Board.  This hearing was scheduled for May 2013, and he was sent a notice letter in April 2013.  He did not report for this hearing and has neither alleged good cause for not reporting nor requested a new hearing.  Therefore, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704 (2014).

In February 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Philadelphia RO.  A transcript of this hearing was prepared and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has not suffered additional right foot disability as a result of surgical treatment received at the Philadelphia VAMC in June 1988 and March 2002.



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional right foot disability as a result of surgical treatment received at the Philadelphia VAMC in June 1988 and March 2002 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letter dated in October 2008 and May 2012 in which the RO advised the appellant of the evidence needed to substantiate the 38 U.S.C.A. § 1151 claim.  These letters also advised the appellant of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also provided notice of how to establish a disability rating and an effective date.  

These notice letters were issued following the initial rating decision denying the Veteran's claim for compensation under 38 U.S.C.A. § 1151 in October 2003.  The Veteran's claim was subsequently readjudicated following the issuance of these notice letters, most recently in a January 2014 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  Specifically, the Board finds that all relevant obtainable evidence identified by the Veteran relative to the issue decided herein has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and available private treatment records.  

The Veteran also underwent VA examinations in May 2006, November 2009, May 2010, and February 2013 to obtain opinions with respect to the claim at issue.  In addition, the Veteran's claims file was sent to an examiner to obtain an expert etiology opinion.  The Board finds that these opinions, taken together, are adequate for the purpose of determining the claim decided herein.  The record contains one or more reports that reflect review of the claims folder and include opinions with regard to the 38 U.S.C.A. § 1151 claim that sufficiently explains the reasons behind these opinions.  For these reasons, the Board concludes that the VA medical opinions of record in this case provide an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  38 U.S.C.A. § 1151 

The Veteran contends that negligent surgical treatment received at the Philadelphia VAMC in June 1988 for right foot osteotomy and in March 2002 for a right foot bunionectomy resulted in an additional disability.  

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.  

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.

Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Thus, in order to establish entitlement to compensation under 38 U.S.C.A. § 1151, there must be (1) evidence of additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, and (2) a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

A May 2006 VA examination report notes that the Veteran underwent unsuccessful bunion surgery for the right foot in 1988 followed by removal of bone chips in 2002.  It was noted that the surgery was not successful in that the Veteran has constant pain in the bunion area.  It was noted that this pain is not related to the flat feet.  

A November 2009 VA examination report describes the Veteran's pertinent medical history, his current complaints, and the findings on examination.  The diagnosis section includes "[m]ild to moderate chronic right foot strain at least as likely as not residual of bunionectomy performed in March 2002."  He was also diagnosed with "[r]esidual of right foot bunionectomy as noted in the right foot x-ray in May 2002."  The examiner opined that the Veteran's current mild to moderate chronic right foot strain is at least as likely as not due to the bunionectomy performed in March 2002.  

The May 2010 VA examination report diagnoses pes planus and status post right bunionectomy with residuals.  No etiology opinion was given.

The February 2013 VA examination report reflects the examiner's through review of the claims file.  He selected the positive service connection etiology opinion, reflecting that the claimed condition as at least as likely as not incurred in or caused by service.  The rationale was that the Veteran's problems can be an unfortunate natural progression of a surgical result either in 1988 or 2002.  The examiner could not determine whether the disabilities were reasonably foreseeable, but he doubted it.  While he could not determine it, he also doubted that they were due to negligence in any of the cases.  

The December 2013 VA opinion found that it is less likely than not that the Veteran's clinical file supported medical-based, scientific evidence that the Veteran's right foot surgery, need for re-surgical intervention secondary to bunion and degenerative joint disease of the right great toe 22 years later, right foot strain, or current right foot and knee problems meet the criteria for a qualified additional disability under 38 U.S.C.A. § 1151.  She supported this opinion with a thorough description of the Veteran's pertinent medical history.  Based on this record, she found that it is at least as likely as not that the recurrent bunion formation and foot strain was due to the continues pronatory force rather than the surgical procedure.  She also determined that it is at least as likely as not that the additional foot strain and right knee condition were consistent with the Veteran's normal and natural aging process.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Of the above opinions, the Board notes that only the November 2009 and December 2013 examination reports opine as to whether additional disability resulted from VA treatment.  The November 2009 opinion determined that the Veteran suffered additional disability in the form of mild to moderate chronic right foot strain as a result of the March 2002 bunionectomy.  The December 2013 opinion found it less likely than not that any qualified additional disability resulted from VA surgical treatment.

The Board finds that both of the opinion authors in this case are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Ultimately, the Board finds that the December 2013 medical opinion is the most probative.  This opinion is based on a thorough review of the claims file and explains in great detail the basis for finding that the Veteran does not have qualifying additional disability due to his surgeries.  Her opinion includes a thorough discussion of the pertinent medical evidence and the pertinent medical principles that justify her opinion.  For these reasons, the Board finds that the December 2013 opinion is the most probative evidence of record.  

On the other hand, the Board must find that the November 2009 opinion is of diminished probative value in that it provides no basis for finding that the Veteran has mild to moderate chronic right foot strain that is qualifying additional disability that is due to VA surgical treatment.  

The only other contrary opinion comes from the Veteran himself, who believes that he has suffered additional foot disability as a result of VA surgical treatment.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes, however, that finding additional disability as a result of VA surgical treatment is a question of sufficient medical complexity that it requires a specialized expertise that the Veteran does not possess.  For this reason, the Board finds that the Veteran's opinion is of no probative value.

Having found no additional disability as a result of VA surgical treatment, the Board need not reach the question of whether there is a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable.

For the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to compensation for right foot disability, claimed to have resulted from medical treatment received at the Philadelphia VAMC in June 1988 and March 2002 under 38 U.S.C.A. § 1151.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disability, based on surgical treatment received at the Philadelphia VAMC in June 1988 and March 2002, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


